Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 1 of 11




                             EXHIBIT “B”
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 2 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 3 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 4 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 5 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 6 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 7 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 8 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 9 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 10 of 11
Case 1:19-cv-22424-UU Document 1-3 Entered on FLSD Docket 06/11/2019 Page 11 of 11
